Title: To Thomas Jefferson from DeBures Freres, 27 August 1823
From: Freres, DeBures
To: Jefferson, Thomas


                            Monsieur
                            
                                Paris ce
                                27 aout 1823.
                            
                        Nous attendions pour avoir l’honneur de vous ecrire, que nous puissions vous donner des nouvelles du Dion Cassius, de Sturz, que vous nous demandez depuis longtemps.  Nous venons de recevoir une lettre de notre correspondant a Leipsick, datée du 14 de ce mois.  voici ce qu’il nous dit.le tome 1er du Dio Cassius de Sturz est sous presse; je ne crois pas qu’il sera debité avant la foire de paques.d’apres cela, Monsieur, nous pourrons si vous le Voulez, vous envoyer ce Livre au printemps prochain, avec les autres articles que vous pourriez desirer.  le traité d’histoire naturelle par Dumesnil n’est pas reimprimé, il est par consequent encore plus difficile a trouver, et plus cher que lorsque vous l’avez demandé.  Nous aurions desiré, Monsieur, pouvoir nous acquitter avec vous, en vous envoyant ce que vous demandiez, mais nous esperons pouvoir le faire l’année prochaine; nous tacherons aussi d’avoir l’essai sur les mœurs et l’esprit des Nations, de Voltaire.nous sommes vos debiteurs de 146. fr 70. c  suivant le compte ci joint.frcle 20 7bre 1820 vous nous avez fait remettre une Lettre de change de la somme de 530.00.vous nous devez suivant votre Lettre du 13 juin 1822383.30.nous redevons pour solde146.70Nous avons l’honneur d’etre, Monsieur, Vos tres humbles et tres obeissants Serviteurs.
                            de Bure freresLibraires du Roi, et de la Bibliotheque du Roi[note in TJ’s hand]:ƒ2 Voltaire essai sur les mœurs et l’esprit des nationssuppose455 Xnisme devoilee d’Holbach. 8vo7–101. ad Tacite annales Supplements Bralier 8vo Praga.17747–107. Reyneval Institutions du droit de la nature et des gens.  8vo7–108 Voiage d’Antenoir en Grece et en Asie par Lantier 3.v.8vo22–106 Essai sur les isles fortunées. et l’antique atlantide par Bory de St Vincent 4to  fig. Paris. 180315.3 Abregé d’Hist. Universelle par Segur 7.v.p.ƒ.	21.4 Marmontel hist. de la Regence 1.v.8vo7.133. Editors’ Translation
                            Sir
                            
                                Paris, 27 August 1823.
                            
                        We were waiting to be able to receive news from the Dion Cassius, by Sturz, that you have been requesting for a long time, to have the honor of writing to you.  We have just received a letter from our Collaborator in Leipsick, dated the 14th of this month.  here is what he says.The 1st tome of the Dio Cassius by Sturz is being printed; I do not believe that it will be distributed before the Easter Fair.according to this, Sir, we will be able, if you Wish, to send you this Book next spring, with the other articles you may desire.  the treatise on natural history by Dumesnil is not being printed again, therefore it is even harder to find, and more expensive than when you had requested it.  We would have liked, Sir, to be able to discharge our obligation to you, by sending to you what you are requesting, but we are hoping to be able to do it next year; we will also try to get the Essay on Customs and the Spirit of Nations, by Voltaire.We are your debtors for the amount of 146. fr 70. c  according to the enclosed account.frclOn 7ber 1820, you had remitted to us a Bill of exchange in the amount of 530.00.you owe us according to your Letter dated June 13, 1822383.30.The balance we owe you146.70We have the honor to be, Sir, Your very humble and very obedient Servants.
                            de Bure brothersBooksellers of the King, and of the King’s Libraryƒ2 Voltaire’s Essay on the Customs and the Spirit of Nationssuppose455 Unveiled Xnism by d’Holbach. 8vo7–101. ad Tacitus annals Supplements Bralier 8vo Praga.17747–107 Reyneval Institutions of the right of nature and of people.  8vo7–108 Antenoir’s Travel in Greece and in Asia by Lantier 3.v.8vo22–106 Essay on the fortunate islands and ancient atlantis by Bory of St Vincent 4to  fig. Paris. 180315.3 Summary of Universal Hist. by Segur 7.v.p.ƒ.21.4 Marmontel’s hist. of the Regency 1.v.8vo7.133.